J-A12044-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    TIMOTHY JOSEPH DOERFER                     :
                                               :
                       Appellant               :   No. 1336 WDA 2021

          Appeal from the Judgment of Sentence Entered July 31, 2020
      In the Court of Common Pleas of Warren County Criminal Division at
                         No: CP-62-CR-0000195-2019


BEFORE:      MURRAY, J., McCAFFERY, J., and COLINS, J.*

MEMORANDUM BY COLINS, J.:                                  FILED: JULY 29, 2022

        Appellant, Timothy Doerfer, appeals from the aggregate judgment of

sentence of 60 to 120 months’ incarceration, which was imposed after he

pleaded nolo contendere to involuntary manslaughter, driving under the

influence (DUI) with a high rate of alcohol, unlawfully operating an all-terrain

vehicle (ATV) under the influence of alcohol, reckless driving, and operating

an ATV on streets and highways.1 We affirm.

        The facts underlying this appeal are as follows.

        On September 16, 2019, at approximately 03:00 a.m.,
        [Appellant] left a party after consuming copious amounts of
        alcoholic beverages, with a blood alcohol concentration between
        .10 and .159 percent. [Appellant], despite his intoxicated state,
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
118 Pa.C.S. § 2504(a), 75 Pa.C.S. §§ 3802(b), 7726(a)(3), 3736(a), and
7721(a), respectively.
J-A12044-22


       then elected to operate a black 2015 Polaris all-terrain vehicle[1]
       (“ATV”), on a public road even though this vehicle is designed for
       off-road purposes. The ATV in question did not provide adequate
       safety equipment for use on a public roadway. The victim in this
       matter, Hannah A. Wright (“Victim”), was a nineteen (19) year old
       female who was a passenger in the [Appellant’s] vehicle. While
       operating the ATV, [Appellant] struck a deer while travelling at a
       speed of approximately 39 to 41 miles per hour. The collision
       caused the victim to be violently ejected from the ATV resulting in
       her death. [Appellant] also sustained serious injuries, where he
       was then transported to the hospital to receive medical treatment.
          [1]An ATV is defined as “[a] motorized off-highway vehicle
          which travels on three or more [off-highway] tires” . . . . 75
          Pa.C.S. § 7702. With certain limited exceptions, “it is
          unlawful to operate . . . an ATV on any street or highway
          which is not designated and posted as . . . an ATV road by
          the governmental agency having jurisdiction.” 75 Pa.C.S. §
          7721(a).

Trial Court Opinion (TCO), 11/12/20, at 1-2 (unpaginated).

       Appellant entered his plea to the above-mentioned charges on June 1,

2020, and the trial court sentenced him on July 31, 2020. The Appellant filed

a post-sentence motion on August 11, 2020, which the trial court denied.

Appellant filed a timely notice of appeal with this Court.      The appeal was

dismissed on May 11, 2021 for failure to file an appellate brief. Appellant filed

a timely petition pursuant to the Post Conviction Relief Act (PCRA).2 The trial

court granted Appellant’s PCRA petition and reinstated his appellate rights.




____________________________________________


2   42 Pa.C.S. §§ 9541–9546.


                                           -2-
J-A12044-22



See Order, 10/8/21. On November 8, 2021, Appellant filed this timely direct

appeal.3

       Appellant presents the following issue for our review:

       Did the Court abuse its discretion by sentencing Appellant to the
       legal maximum with consecutive sentences on counts one (1) and
       six (6)?

Appellant’s Brief at 5.

       Appellant argues that the trial court abused its discretion in imposing a

harsh and excessive sentence.             Appellant’s issue is a challenge to the

discretionary aspects of his sentence and is therefore not appealable as of

right. Commonwealth v. Dempster, 187 A.3d 266, 272 (Pa. Super. 2018);

Commonwealth v. Bynum-Hamilton, 135 A.3d 179, 184 (Pa. Super.

2016).

       Challenges to the discretionary aspects of sentencing do not
       entitle an appellant to an appeal as of right. Prior to reaching the
       merits of a discretionary sentencing issue[, w]e conduct a four-
       part analysis to determine: (1) whether appellant has filed a
       timely notice of appeal, see Pa.R.A.P. 902 and 903; (2) whether
       the issue was properly preserved at sentencing or in a motion to
       reconsider and modify sentence, see Pa.R.Crim.P. 720;
       (3) whether appellant’s brief has a fatal defect, Pa.R.A.P. 2119(f);
       and (4) whether there is a substantial question that the sentence
       appealed from is not appropriate under the Sentencing Code, 42
       Pa.C.S.[] § 9781(b).


____________________________________________


3The trial court did not order Appellant to file a Pa.R.A.P. 1925(b) statement.
On November 9, 2021, the trial court entered its opinion pursuant to Pa.R.A.P.
1925(a) and directed this Court to its previous opinion dated November 12,
2020.


                                           -3-
J-A12044-22



Commonwealth v. Manivannan, 186 A.3d 472, 489 (Pa. Super. 2018)

(quotation marks and some citations omitted). Appellant filed a timely notice

of appeal, properly preserved this issue in a post-sentence motion and

included a Rule 2119(f) statement in his brief. Appellant’s Brief at 9.

        Next, we turn to whether Appellant’s Rule 2119(f) statement raised a

substantial question that the sentence is not appropriate under the Sentencing

Code.

        Whether a particular issue constitutes a substantial question about
        the appropriateness of a sentence is a question to be evaluated
        on a case-by-case basis.

        ...

        We have found that a substantial question exists when the
        appellant advances a colorable argument that the sentencing
        judge’s actions were either: (1) inconsistent with a specific
        provision of the Sentencing Code; or (2) contrary to the
        fundamental norms which underlie the sentencing process. . . .
        We cannot look beyond the statement of questions presented and
        the prefatory Rule 2119(f) statement to determine whether a
        substantial question exists.

Commonwealth v. Radecki, 180 A.3d 441, 467–68 (Pa. Super. 2018)

(citations, brackets, and quotation marks omitted).

        In his Rule 2119(f) statement, Appellant avers, generally, that his

sentence is manifestly excessive, and lists ten reasons in support of this claim,

all as previously set forth in his Motion to Reconsider Sentence.4 “An appellant
____________________________________________


4 Appellant’s Rule 2119(f) statement lists ten reasons, many of which are
repetitive, in support of his claim of a manifestly excessive sentence; they
include the trial court’s failure to consider mitigating factors such as age,
(Footnote Continued Next Page)


                                           -4-
J-A12044-22



making an excessiveness claim raises a substantial question when he

sufficiently articulates the manner in which the sentence violates either a

specific provision of the sentencing scheme set forth in the Sentencing Code

or a particular fundamental norm underlying the sentencing process.”

Commonwealth v. Caldwell, 117 A.3d 763, 768 (Pa. Super. 2015). We find

that Appellant raises a substantial question in his assertions that the sentence

imposed was manifestly excessive because the trial court did not fully consider

the mitigating factors presented by Appellant, the circumstances of the case,

the sentencing factors found in 42 Pa.C.S. § 9721(b), or Appellant’s age and

rehabilitative needs. See Caldwell, 117 A.3d at 770 (“an excessive sentence

claim—in conjunction with an assertion that the court failed to consider

mitigating    factors—raises a substantial question.”)     (citation omitted);

Commonwealth v. Riggs, 63 A.3d 780, 786 (Pa. Super. 2012) (averment

that court failed to consider relevant sentencing criteria, including the

protection of the public, the gravity of the underlying offense and the

rehabilitative needs of the defendant, raised a substantial question).

       We turn then to the merits of Appellant’s discretionary sentence issues.

Appellant argues that the trial court failed to impose an individualized

____________________________________________


employment, and lower prior record score, its reliance on impermissible
factors, and its failure to consider relevant sentencing factors under the
Sentencing Code. Appellant’s Brief at 11-12. He further asserts that the
presentence investigation report incorrectly set forth the mitigated and
aggravated sentence ranges and that the trial court failed to explain why its
deviation beyond the aggravated range was appropriate. Id.


                                           -5-
J-A12044-22



sentence because it did not consider that he was not driving at an unsafe

speed, a deer ran out and collided with the ATV, and there were no accusations

of reckless driving other than his drinking alcohol. Appellant’s Brief at 15-16.

In support of his contention that the trial court did not consider the factors in

42 Pa.C.S. § 9721(b), Appellant asserts that he did not incur any violations

while on supervised bail, remained gainfully employed throughout the

pendency of this case, and remained sober after the accident.         Id. at 16.

Appellant states that the trial court acknowledged his success in treatment

but then stated that he was “only a bad day away from doing what you did to

the [victim’s family] to someone else.” Id. at 17. Lastly, he argues that he

had a minimal criminal record and was not a clear danger to society at any

time before or during the pendency of the proceedings. Id. at 18.

      We are guided by the following.

      Sentencing is a matter vested in the sound discretion of the
      sentencing judge, and a sentence will not be disturbed on appeal
      absent a manifest abuse of discretion. In this context, an abuse
      of discretion is not shown merely by an error in judgment. Rather,
      the appellant must establish, by reference to the record, that the
      sentencing court ignored or misapplied the law, exercised its
      judgment for reasons of partiality, prejudice, bias or ill will, or
      arrived at a manifestly unreasonable decision.

Commonwealth v. Lekka, 210 A.3d 343, 350 (Pa. Super. 2019) (citation

omitted).

      “The appellate court shall vacate the sentence and remand the case to

the sentencing court with instructions if it finds . . . the sentencing court

sentenced    outside   the   sentencing   guidelines   and   the   sentence    is

                                      -6-
J-A12044-22



unreasonable.” 42 Pa.C.S. § 9781 (c)(3). “In all other cases, the appellate

court shall affirm the sentence imposed by the sentencing court.” Id. We

note that where the sentencing court has the benefit of a presentence

investigative report (PSI), “we can assume the sentencing court was aware of

the relevant information regarding the defendant’s character and weighed

those considerations along with mitigating statutory factors.” Radecki, 180

A.3d at 471 (citation omitted).

      In fashioning its sentence, “the court shall follow the general principle

that the sentence imposed should call for total confinement that is consistent

with . . . the protection of the public, the gravity of the offense as it relates to

the impact on the life of the victim and on the community, and

the rehabilitative   needs   of the   defendant.”      42   Pa.C.S. §     9721(b).

Additionally, “[i]n every case where the court imposes a sentence or

resentence outside the guidelines adopted by the Pennsylvania Commission

on Sentencing . . . the court shall provide a contemporaneous written

statement of the reason or reasons for the deviation from the guidelines to

the commission[.]” Id. “Failure to comply shall be grounds for vacating the

sentence or resentence and resentencing the defendant.” Id.

      This Court expounded that,

      [t]he statute requires a trial judge who intends to sentence a
      defendant outside of the guidelines to demonstrate on the record,
      as a proper starting point, [its] awareness of the sentencing
      guidelines. Having done so, the sentencing court may deviate
      from the guidelines, if necessary, to fashion a sentence which
      takes into account the protection of the public, the rehabilitative
      needs of the defendant, and the gravity of the particular offense

                                       -7-
J-A12044-22


      as it relates to the impact on the life of the victim and the
      community, so long as [it] also states of record the factual basis
      and specific reasons which compelled [it] to deviate from the
      guideline range.

Commonwealth v. Shull, 148 A.3d 820, 836 (Pa. Super. 2016) (internal

citation omitted, brackets in original).   “[O]ur Supreme Court has indicated

that if the sentencing court proffers reasons indicating that its decision to

depart from the guidelines is not unreasonable, we must affirm a sentence

that falls outside those guidelines.”      Id. (citations omitted, emphasis in

original). “A sentencing court, therefore, in carrying out its duty to impose an

individualized sentence, may depart from the guidelines when it properly

identifies a particular ‘factual basis and specific reasons which compelled [it]

to deviate from the guideline range.’” Id. (citation omitted).

      At Appellant’s sentencing hearing the trial court stated:

      In considering your sentence, I am taking into account what you
      have just told me, the comments from [Appellant’s attorney] and
      [] the Assistant District Attorney. I have reviewed the [PSI],
      including the Sentencing Guidelines, the criminal complaint,
      affidavit of probable cause. I have reviewed the report []
      regarding your completion of their outpatient treatment program.
      I, again, read your letter, letters submitted on your behalf. The
      letter from your employer that was also submitted.              Also,
      obviously before the court, I read the letters, the impact
      statements submitted by the family. . . . I read every word of
      those letters. I have been doing this for ten years. I have never
      been moved like I was when I read the families’ letters in this
      matter. . . . The impact is devastating upon the family, obviously,
      but extended beyond that to the entire Titusville community. . .
      . It’s one of the prime considerations the Court has to look at when
      fashioning a sentence, is just what type of impact a crime has had
      on the victims, the community. And, the letters that you and the
      others have submitted to me, leave no doubt in my mind about
      that. The impact [is] total and it’s permanent.


                                      -8-
J-A12044-22



N.T. Sentencing, 7/31/20, at 54-60.

     The trial court stated to Appellant,

     I don’t think you had any intention to harm Hannah [the victim].
     I also understand the nature of drug and alcohol addiction issues.
     But, at a certain point, reckless and grossly negligent conduct
     borders on the knowing and the intentional. You spent two days
     in jail in Tennessee in 2016 for a DUI. That was the first wake up
     call that you didn’t answer. Despite that, May 20th, 2018, you
     were caught speeding down a highway, Route 27, with a blood
     alcohol concentration of .154 percent. . . . The second wake up
     call. That had to inform you, you had an issue. It’s your second
     DUI in two years. You were speeding. You have got to get a
     handle on this. With those two warnings, two prior DUIs within a
     short period of time, . . . in September of 2018, you are back at
     it. Within four months of your last arrest, you are getting drunk,
     and you are getting behind the wheel. You were a 24 year old
     man with a history of DUIs, that should have known better.

     ...

     Your actions on September 16, 2018 represented a total disregard
     for Hannah’s safety. You are on an ATV, not a vehicle with the
     safety features, seat belts, the protection a car provides. You are
     drunk again. You are operating the four-wheeler on a highway
     that you are not permitted to be on.

Id. at 60-62.

     The trial court acknowledged that Appellant had achieved some success

in maintaining his sobriety and stated that it was taking into consideration

Appellant’s completion of outpatient treatment.    Id. at 61-63.    The court

stated, “I am taking into consideration you have obtained good employment,

and you have tried to move forward with your life.” Id. at 61. The trial court

recognized that Appellant wrote a letter and expressed remorse. Id. The

court stated, “I have obviously taken into consideration the Sentencing



                                      -9-
J-A12044-22



Guidelines. However, this is not a case that calls for sentencing within those

guidelines. Not with the factors in this case.” Id. at 64-65.

      For the charge involuntary manslaughter, graded as a first-degree

misdemeanor, the Appellant’s offense gravity score was eight and his prior

record score was one. See Guideline Sentence Form. The standard range

recommended by the Sentencing Guidelines was 12-18 months’ incarceration,

plus or minus 9 months, the mitigated range started at 3 months and the

aggravated range at 27 months. Id. For the charge of DUI, graded as a first-

degree misdemeanor, the standard range was 90 days to 12 months’

incarceration, plus or minus 3 months. Id. The mitigated range started at

90 days and the aggravated range at 15 months. Id. The statutory maximum

for both charges is 5 years. See 18 Pa.C.S. § 1104 (sentence of imprisonment

for misdemeanor). The trial court sentenced Appellant to 30 to 60 months’

incarceration at each charge of involuntary manslaughter and DUI.

      Appellant’s argument that the mitigated and aggravated range of the

Sentencing Guidelines that the trial court reviewed were incorrect is without

merit. Appellant argues that the PSI listed only the lowest minimum possible

in the mitigated range, and the highest possible in the aggravated range as

opposed to the range available to the court. Appellant does not allege the

sentencing guidelines the trial court reviewed were erroneous; in fact the

mitigated and aggravated range minimums reviewed by the trial court were

correct. See Commonwealth v. Griffin, 804 A.2d 1, 8 (Pa. Super. 2002)

(citation omitted) (“When the record demonstrates that the sentencing court

                                    - 10 -
J-A12044-22



was aware of the guideline ranges and contains no indication that incorrect

guideline ranges were applied or that the court misapplied the applicable

ranges, we will not reverse merely because the specific ranges were not

recited at the sentencing hearing.”).

      Upon our thorough review of the record, we do not find that the sentence

imposed here was “unreasonable.” 42 Pa.C.S. § 9781(c)(3). The trial court

adequately considered the rehabilitative needs of Appellant, as it received,

reviewed, and considered the PSI.       N.T. Sentencing, 7/31/20, at 55; see

Radecki, 180 A.3d at 471 (citation omitted).            The court sufficiently

considered the gravity of the offense as it related to the victim and the

community when it described the devastating impact the offense had on the

victim’s family and the entire community. N.T. Sentencing, 7/31/20, at 55-

59. The trial court also adequately considered the protection of the public,

noting that Appellant operated an ATV without safety equipment, while drunk

and within 4 months of his last DUI charge.        Id. at 62-63.    Appellant’s

arguments that the trial court failed to consider his rehabilitative needs and

the sentencing factors in 42 Pa.C.S. § 9721(b) are thus without merit. See

Commonwealth v. Walls, 926 A.2d 957, 966-68 (Pa. 2007) (holding that

trial court adequately considered the factors in 42 Pa.C.S. § 9721(b) and so

long as trial court imposed individualized sentence that was reasonable, there

was no abuse of discretion).

      To the extent Appellant argues that the trial court “relied [too] heavily”

on his history of DUI convictions, Appellant’s Brief at 13, we disagree and find

                                     - 11 -
J-A12044-22



that the trial court adequately considered the circumstances of the offense

and Appellant’s criminal history in fashioning the sentence. It did not solely

rely on Appellant’s history of DUIs or on the traffic violations committed during

the offense. See Commonwealth v. Shugars, 895 A.2d 1270, 1275 (Pa.

Super. 2006) (“It is impermissible for a court to consider factors already

included within the sentencing guidelines as the sole reason for increasing or

decreasing a sentence to the aggravated or mitigated range. Trial courts are

permitted to use prior conviction history and other factors already included in

the guidelines if, they are used to supplement other extraneous sentencing

information.”) (citation omitted and emphasis in original).           Therefore,

Appellant’s arguments that the trial court double-counted the traffic violations

and impermissibly relied on his DUI history are without merit.

      Lastly, Appellant’s argument that the trial court failed to provide

sufficient reasoning for its deviation from the aggravated range is without

merit. The trial court stated that it considered the sentencing guidelines and

the record shows that the trial court thoroughly explained its reasons for

deviation from the guidelines during Appellant’s sentencing hearing.        N.T.

Sentencing, 7/31/20, at 54-69; see Commonwealth v. Smith, 206 A.3d

551, 568-69 (Pa. Super. 2019) (affirming outside guideline and aggravated

range sentences where trial court considered PSI, appellant’s rehabilitative

needs, need to protect community, and nature and gravity of offense);

Commonwealth v. Allen, 24 A.3d 1058, 1065 (Pa. Super. 2011) (sentences

imposed for DUI and involuntary manslaughter—which were in aggravated

                                     - 12 -
J-A12044-22



range of guidelines and at the statutory maximum—were not excessive or

unreasonable where the court’s comparison of appellant to “a loaded gun” and

stating that he was an accident “waiting to happen” were passing remarks and

were not the sole considerations in imposing sentence; trial court additionally

considered PSI, heard testimony from the defendant and victim’s mother,

considered gravity of the offense and protection of the public, and considered

fact that appellant’s history indicated a lack of rehabilitation as he had not

learned from prior offenses).

      Here, the trial court adequately considered the sentencing factors in 42

Pa.C.S. § 9721(b) and mitigating factors related to Appellant, did not solely

rely on the traffic violations or Appellant’s history of DUIs, and placed its

reasons for deviation from the Sentencing Guidelines on the record.          We

conclude, therefore, that the trial court acted within its discretion in imposing

the sentence. Based on the foregoing, Appellant is not entitled to relief.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/29/2022




                                     - 13 -